Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00376-CR

                                       IN RE John Newton ALLEN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 4, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 27, 2014, relator John Newton Allen filed a pro se petition for writ of mandamus.

Allen was convicted and sentenced to life in prison in 1983 in a criminal proceeding conducted in

the 2nd Judicial District Court located in Cherokee County, Texas.

           The Texas Government Code provides that the intermediate courts of appeal in this state

may issue writs necessary to enforce the jurisdiction of the court against judges of district or county

courts located in the court of appeals district. TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004).

The 2nd Judicial District Court is located in Cherokee County, Texas, which is in the Twelfth

Court of Appeals District. See TEX. GOV’T CODE ANN. §§ 24.102(a); 22.201(m) (West 2004 and

Supp. 2013).



1
 This proceeding arises out of Cause No. 9630, styled The State of Texas v. John Newton Allen, pending in the 2nd
District Court, Cherokee County, Texas, the Honorable Dwight L. Phifer presiding.
                                                                                     04-14-00376-CR


       We conclude this court has no jurisdiction to address relator’s petition which concerns a

criminal proceeding over which a sister court of appeals would have appellate jurisdiction.

Accordingly, relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-